DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered and are persuasive with respect to the Drawing Objection.
Regarding the Drawing Objection, Applicant argues that the claimed “first protrusion and the second protrusion have different heights” is shown in Figure 10 and supported in Par. 0122 of the originally filed Specification.
As understood by the Examiner, Applicant’s arguments of first and second protrusions have “different heights” is based on their vertical positional relation as shown in Figure 10.  Within this interpretation, the Examiner agrees and the Drawing Objection is withdrawn.
Applicant’s arguments with respect to modifying Yasui with the teachings of Hayashi have been considered but are moot because of a new ground of rejection.  However, the Examiner will address the arguments in an effort to advance prosecution.
	Regarding the art rejection, Applicant argues that a person of ordinary skill in the art would not have modified Yasui to include a guide rail, as doing so would change the principle of operation of Yasui.
	The Examiner responds that Applicant’s argument is unsubstantiated with any evidence as to how modifying Yasui to include a guide rail would change the principle of operation.  The Examiner further argues that Yasui’s principle of operation is to transfer substrates, and that modifying Yasui’s transporting unit to include a guide rail, as taught by Hayashi, would allow for Yasui’s transporting unit to transfer substrates over an increased horizontal range.

The Examiner responds that Applicant’s argument is unsubstantiated with any evidence as to how modifying Yasui to include a guide rail would change the principle of operation of vacuum chamber 103.  The Examiner further notes that a larger vacuum chamber would require a larger vacuum pump, or a longer draw-down time of the same size pump to achieve a similar chamber pressure.  This does not change the principle of operation of a vacuum transfer chamber.
Applicant argues that, even if Yasui could be modified to include a guide rail, the resulting modification would not satisfy the features of claim 1. Due to introduction of the guide rail, vacuum transfer robot 112 would not contact the bottom wall of vacuum transfer chamber 103. 
The Examiner responds that the term “coupled” in the limitation “the cooling plate…is coupled to a side surface of the transporting unit” is not limited to mean “to contact” or “in contact with,” but includes the meaning of “connected” or “joined,” either directly or indirectly.  Thus, Yasui transporting unit side wall would be coupled to the bottom wall of 103 when Yasui has been modified to include the guide rail as taught by Hayashi.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transporting unit” and “substrate transporting device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited by the art of record as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 10,265,868) in view of Hayashi et al. (US 9,327,918).
Kurita discloses;
Claim 1. An apparatus for transporting a substrate comprising: a transporting unit (125) for transporting a substrate; and a cooling plate (126) for controlling a temperature of the transporting unit (or a portion thereof), wherein the cooling plate is spaced apart from and aligned facing a side surface of the transporting unit and installed as a side wall extending along the guide rail, or is coupled to a side surface (top side surface of 250) of the transporting unit (Col. 2-3 and Fig. 2).  
Claim 17. A system for treating a substrate comprising: a first process chamber (105) for treating a substrate; a second process chamber (125) for treating the substrate; a substrate transporting device (115 and 125) including a transporting unit (125) for transporting the substrate between the first process chamber and the second process chamber; and a cooling plate (125) for controlling a temperature of the transporting unit, wherein the cooling plate is spaced apart from and aligned facing a side surface of the transporting unit and installed as a side wall extending along the guide rail, or is coupled to a side surface (125) of the transporting unit (125) (Col. 2-3 and Fig. 1-2).
Given that the last two phrases where joined by “or,” the Examiner has addressed the second phrase and not addressed “is spaced apart from and aligned facing a side surface of the transporting unit and installed as a side wall extending along the guide rail.”
Claim 2. The apparatus for transporting a substrate of claim 1, wherein a flow path (354), through which coolant flows, is installed inside the cooling plate (Col. 4 and Fig. 3).  
Claim 14. The apparatus for transporting a substrate of claim 2, wherein the coolant is PCW (Col. 4 and Ln. 34-36).  
Claim 3. The apparatus for transporting a substrate of claim 1, wherein the cooling plate comprises, a first plate member (360); a second plate member (top surface, not illustrated) coupled to the first plate member; and a flow path (354) formed in a space between the first plate member and the second plate member, through which coolant flows (Col. 4 and Fig. 3).  
Claim 4. The apparatus for transporting a substrate of claim 3, wherein the flow path a groove (354) formed on at least one surface of at least one member of the first plate member and the second plate member (Col. 4 and Fig. 3).  
Claim 5. The apparatus for transporting a substrate of claim 4, wherein the groove is formed in the first plate member, and the groove is formed on a surface of the first plate member that contacts the second plate member when the first plate member and the second plate member are coupled (Col. 4 and Fig. 3).  
Claim 6. The apparatus for transporting a substrate of claim 4, wherein the groove is formed in the second plate member, and the groove is formed on a surface of the second plate member that contacts the first plate member when the first plate member and the second plate member are coupled (Col. 4 and Fig. 3).  
Claim 8. The apparatus for transporting a substrate of claim 3, wherein the flow path is formed in a zigzag shape (Fig. 3).  
Claim 9. The apparatus for transporting a substrate of claim 3, wherein the first plate member and/or the second plate member are capable of discharging cold air.  
Claim 11. The apparatus for transporting a substrate of claim 1, wherein the cooling plate is further installed in a lower portion (lower portion of 130) of the transporting unit (Fig. 1-2).  
Claim 18. The system for treating a substrate of claim 17, wherein a flow path (354), through which coolant flows, is installed inside the cooling plate (Col. 4 and Fig. 3).  
Kurita does not recite;
Claims 1 and 17. A guide rail for providing a moving path of the transporting unit; a support block coupled to an upper portion of the guide rail to support a lower surface the transporting unit, and sliding along the guide rail.
However, Hayashi discloses an apparatus for transporting a substrate comprising a substrate transport unit (IR), and further teaches the apparatus comprises a guide rail (18) for providing a moving path of the transporting unit; and a support block (14) coupled to an upper portion of the guide rail (Col. 8 and Fig. 3).
Therefore, in view of Hayashi’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kurita’s substrate transporting apparatus to include a guide rail and support block so that more process chambers could be added to the system without increasing the arm reach of the transport unit.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Hayashi.
Kurita discloses the cooling plate further comprises a pump (implicitly disclosed) for supplying coolant to the flow path (Col. 4 Ln. 29-36). 
Kurita is silent as to a valve for controlling a flow of coolant by opening and closing the flow path.  
However, Applicant’s lack of traversal of the examiner’s assertion of Official Notice in the Office Action dated 09/14/2021 is taken to be admittance that a valve for controlling a flow is common knowledge or well-known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kurita’s cooling plate to include a valve so that cooling fluid flow could be shut off when cooling was not needed.

Claims 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Hayashi, and further in view of Shimasaki (US 2017/0303440).
Claim 16. Kurita discloses an apparatus for transporting a substrate comprising: a transporting unit (125) for transporting a substrate; and a cooling plate (126) for controlling a temperature of the transporting unit (or a portion thereof), wherein the cooling plate is spaced apart from and aligned facing a side surface of the transporting unit and installed as a side wall extending along the guide rail, or is coupled to a side surface (top side surface of 250) of the transporting unit, wherein a flow path (354), through which coolant flows, is installed inside the cooling plate (Col. 2-4 and Fig. 2-3).
Given that the last two phrases where joined by “or,” the Examiner has addressed the second phrase and not addressed “is spaced apart from and aligned facing a side surface of the transporting unit and installed as a side wall extending along the guide rail.”
Kurita does not recite a guide rail for providing a moving path of the transporting unit; a support block coupled to an upper portion of the guide rail to support a lower surface the transporting unit, and sliding along the guide rail.
However, Hayashi discloses an apparatus for transporting a substrate comprising a substrate transport unit (IR), and further teaches the apparatus comprises a guide rail (18) for providing a moving path of the transporting unit; and a support block (14) coupled to an upper portion of the guide rail (Col. 8 and Fig. 3).
Therefore, in view of Hayashi’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kurita’s substrate transporting apparatus to include a guide rail and support block so that more process chambers could be added to the system without increasing the arm reach of the transport unit.
	Kurita does not recite at least one of a thermal compound, a thermal pad, and a thermal grease is installed on the flow path.  
	However, Shimasaki discloses a cooling system having a plate (32) and a flow path (38), and further teaches the use of a thermal grease (25) to reduce thermal resistance (Par. 0036 and Fig. 11-13).
	Therefore, in view of Shimasaki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kurita’s cooling configuration to include the use of thermal grease to reduce thermal resistance, and one of ordinary skill in the art would know to use the thermal grease in different locations, such as installing it on the flow path, to best utilize its thermal conductive properties.

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Hayashi, and further view of Chou (US 2011/0232538).
Kurita discloses;
Claims 12-13 and 20. The cooling plate is coupled to a side surface (upper side of 250) of the transporting unit such that the cooling plate contacts a moving portion (250) of the transporting unit (Fig. 2). 
Kurita is silent as to;
Claims 12 and 20. The cooling plate is installed using a combination of a first protrusion formed on the cooling plate and a second protrusion formed on the transporting unit, wherein the first protrusion and the second protrusion have different heights.
Claim 13. The cooling plate is installed using a combination of a protrusion formed on one of the cooling plate and the transporting unit, and a groove formed on the other, wherein the protrusion and the groove have the same height.  
	However, Chou discloses a system for connecting a first member (1 at lower position as seen in Fig. 2) with a second member (1 at upper position as seen in Fig. 2), and further teaches;
Claims 12 and 20. The members are installed using a combination of a first protrusion (11 of lower 1) formed on the first member and a second protrusion (11 of upper 1) formed on the second member, wherein the first protrusion and the second protrusion have different heights (11 of upper 1 is at a higher position that 11 of lower 1) (Par. 0034 and Fig. 2).  
Claim 13. The members are installed using a combination of a protrusion (11) formed on one of the members, and a groove (12) formed on the other member, wherein the protrusion and the groove have the same height (when fastened together) (Par. 0034 and Fig. 2).
Therefore, in view of Chou’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kurita’s cooling plate attachment to the transporting unit to include first and second protrusions to provide a stronger mechanical connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652